10-2479-cv
 Douglas v. First Unum Life Ins. Co.




                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY THIS COURT’S LOCAL RULE 32.1.1 AND FEDERAL RULE OF APPELLATE
PROCEDURE 32.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
 Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
 on the 5th day of July, two thousand eleven.


 Present:    ROGER J. MINER,
             JOSEPH M. McLAUGHLIN,
             ROSEMARY S. POOLER,
                   Circuit Judges.
 _____________________________________________________

 NANCY DOUGLAS,

                                       Plaintiff-Appellant,

                    -v.-                                       10-2479-cv

 FIRST UNUM LIFE INSURANCE COMPANY,

                                       Defendant-Appellee.


 For Appellant:              Scott M. Riemer, Riemer & Associates, LLC, New York, NY.

 For Appellee:               Patrick W. Begos, Begos Horgan & Brown LLP, Westport, CT.
Appeal from the United States District Court for the Southern District of New York (Marrero,
J.).

ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of said district court be and hereby is AFFIRMED.

        Nancy Douglas appeals from a summary judgment entered June 22, 2010, in the United
States District Court for the Southern District of New York (Marrero, J.) in favor First Unum
Life Insurance Company (“Unum”), dismissing Douglas’s complaint. The complaint alleged
that Unum unreasonably denied her request for long term disability benefits. We assume the
parties’ familiarity with the underlying facts, procedural history, and issues presented on appeal.

         We review de novo a district court’s grant of summary judgment in an ERISA action.
Hobson v. Metro. Life Ins. Co., 574 F.3d 75, 82 (2d Cir. 2009). “Although generally an
administrator’s decision to deny benefits is reviewed de novo, where, as here, written plan
documents confer upon a plan administrator the discretionary authority to determine eligibility,
we will not disturb the administrator’s ultimate conclusion unless it is arbitrary and capricious.”
Id. (internal quotation marks omitted).

         As the Supreme Court has noted, “[o]ften the entity that administers the [ERISA] plan,
such as an employer or an insurance company, both determines whether an employee is eligible
for benefits and pays benefits out of its own pocket.” Metro. Life Ins. Co. v. Glenn, 554 U.S.
105, 108 (2008). Because “this dual role creates a conflict of interest,” “a reviewing court
should consider that conflict as a factor in determining whether the plan administrator has abused
its discretion in denying benefits” and “the significance of [that] factor will depend upon the
circumstances of the particular case.” Id.

        The district court carefully examined the circumstances of Douglas’s late filing,
considered the dual role of Unum as a factor in its decision, and determined that there was no
abuse of discretion in the denial of benefits. We agree with that determination. Accordingly, we
conclude, for substantially the same reasons articulated by the district court, that the district
court properly granted Unum’s motion for summary judgment, dismissing the complaint.

       For the foregoing reasons, the district court’s judgment is AFFIRMED.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                -2-